[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Frank v. Clermont Cty. Prosecutor, Slip Opinion No. 2021-Ohio-623.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2021-OHIO-623
        THE STATE EX REL. FRANK v. CLERMONT COUNTY PROSECUTOR.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as State ex rel. Frank v. Clermont Cty. Prosecutor, Slip Opinion
                                   No. 2021-Ohio-623.]
Mandamus—Public Records Act—A public-records mandamus claim generally
        becomes moot when a public office provides the requested documents—A
        public office may establish by affidavit that all existing public records have
        been provided—Writ denied.
    (No. 2019-0518—Submitted January 26, 2021—Decided March 9, 2021.)
                                       IN MANDAMUS.
                                    ________________
        Per Curiam.
        {¶ 1} In this original action, relator, Andrew Frank, seeks a writ of
mandamus to compel the production of public records from respondent, the
Clermont County prosecuting attorney (“the prosecutor”). For the reasons set forth
                             SUPREME COURT OF OHIO




below, we deny the writ of mandamus. We also deny Frank’s request for awards
of attorney fees, statutory damages, and court costs.
                                  I. Background
       {¶ 2} On March 9, 2018, the prosecutor sent a grand-jury subpoena to the
Ohio State University Office of Student Life/Student Conduct (“OSU”), seeking
any disciplinary records relating to Frank. On March 21, OSU wrote back to the
prosecutor, stating:


               This letter is in response to the subpoena issued in the above
       referenced case to The Ohio State University-Student Life.
       Enclosed with this letter you will find the responsive documents
       available saved on the enclosed flash drive.


       {¶ 3} On February 22, 2019, attorney Kevin L. Murphy sent a public-
records request to the prosecutor, requesting copies of “(1) any correspondence
with Ohio State University (‘OSU’) relating to Andrew Frank and (2) any
documents provided to OSU relating to Andrew Frank.” (Footnotes omitted.) The
letter did not state that Murphy was making the request on Frank’s behalf.
       {¶ 4} On February 25, the prosecutor responded to Murphy’s public-records
request by providing one document: the letter from OSU quoted above. The
prosecutor’s cover letter stated, “To the best of our knowledge, our office is not in
possession of any other public records that are responsive to your request.”
       {¶ 5} The next day, Murphy sent a follow-up e-mail to the prosecutor,
stating: “The letter you provided also references a subpoena and a flash drive of
documents but neither of those were provided. Please provide those as well.” The
prosecutor refused to provide the subpoena and the flash-drive documents, stating
that they “relate to grand jury proceedings” and were therefore exempt from the
Public Records Act by R.C. 149.43(A)(1)(v) and Crim.R. 6(E).




                                         2
                                January Term, 2021




       {¶ 6} In response to another follow-up inquiry from Murphy, the prosecutor
sent an e-mail to Murphy, stating:


               We have again reviewed our files. Our files show there are
       no public records responsive to Mr. Murphy’s request for a
       subpoena and flash drive documents relating to Andrew Frank. This
       does not preclude the possibility of unlisted arrests, expunged/sealed
       records or criminal investigation information with this or other
       departments.


And in a second e-mail to yet another follow-up inquiry from Murphy, the
prosecutor indicated that his “response remain[ed] the same.” In that e-mail, dated
April 8, the prosecutor hinted that Murphy “may wish to consider O.R.C. 2743.75
‘Action for denial of access to public records’ to pursue [his] public records request,
prior to filing a mandamus action.”
       {¶ 7} On April 11, 2019, Frank filed this original action seeking a writ of
mandamus, and he attached to the complaint an e-mail from OSU to Frank, dated
November 16, 2018, in which an OSU employee wrote: “There is no email
exchanges between the prosecutor’s office and [OSU]. [A] director [from OSU]
spoke on the phone with the prosecutor and [he] mailed the packet of information
over to us.” (Emphasis added.) Based on that letter, Frank’s prayer for relief
requests four specific items: (1) “the ‘packet of information’ sent to OSU and any
correspondence relating to that transmittal,” (2) statutory damages, (3) court costs,
and (4) attorney fees.
       {¶ 8} According to the prosecutor, he did not learn that Murphy was
representing Frank until the complaint in this case was filed. On May 10, the
prosecutor informed Murphy that his office would treat the complaint as a written
request to inspect and receive sealed records pursuant to R.C. 2953.32 and 2953.53.




                                          3
                            SUPREME COURT OF OHIO




On that basis, the prosecutor indicated that he was “prepared to deliver the records
[Murphy had] requested.”
       {¶ 9} On May 20, 2019, the prosecutor provided Murphy the records that
had been sent to OSU, thereby mooting the primary claim in Frank’s mandamus
complaint. In the May 20 cover letter, the prosecutor told Murphy that the office
was not in possession of any additional correspondence or e-mails between the
prosecutor and OSU. However, just over one week later, on May 28, the prosecutor
located two additional records. The prosecutor sent those records to Murphy,
noting in a letter that the records would “supplement the previous responses to
[Murphy’s] public records request.” The first record was an e-mail from the
prosecutor’s office to OSU dated March 7, 2018, with the subject line “test.” The
second record, also dated March 7, 2018, was the cover letter for the subpoena the
prosecutor sent to OSU.
       {¶ 10} On March 18, 2020, the prosecutor sent additional records to
Murphy: the actual subpoena that the prosecutor had issued to OSU, as well as the
flash-drive documents that OSU had provided to the prosecutor in response to that
subpoena. Based on that final production, the prosecutor attests that his office has
now “provided all documentation in its possession responsive to the public records
request of Kevin L. Murphy and the application to inspect records by Andrew
Frank.”
       {¶ 11} On July 30, 2020, we granted an alternative writ and ordered the
parties to submit evidence and file briefs in accordance with S.Ct.Prac.R. 12.05.
159 Ohio St.3d 1424, 2020-Ohio-3473, 148 N.E.3d 570.
                                II. Legal analysis
       {¶ 12} In his merit brief, Frank asserts that a writ of mandamus is necessary
to compel the prosecutor to produce any additional responsive records that may
exist. And he claims to be entitled to awards of statutory damages, court costs, and
attorney fees.




                                         4
                                January Term, 2021




                                   A. Mandamus
       {¶ 13} The Public Records Act, R.C. 149.43, requires a public office to
make copies of public records available to any person on request and within a
reasonable period of time. R.C. 149.43(B)(1). Mandamus is an appropriate remedy
by which to compel compliance with the Public Records Act. R.C. 149.43(C)(1)(b);
State ex rel. Physicians Commt. for Responsible Medicine v. Ohio State Univ. Bd.
of Trustees, 108 Ohio St.3d 288, 2006-Ohio-903, 843 N.E.2d 174, ¶ 6.
       {¶ 14} In his initial letter to the prosecutor, Murphy made two requests.
First, he asked for all correspondence between the prosecutor and OSU relating to
Frank, which the prosecutor represents has all been produced. Second, he asked
for the documents the prosecutor gave to OSU, which have also now been provided.
In a subsequent request, he asked for the subpoena and the flash-drive documents.
The prosecutor initially objected to this request, but eventually relented. The
prosecutor now attests that he “has provided all documentation in [his] possession
responsive to the public records request of Kevin L. Murphy and the application to
inspect records by Andrew Frank.”
       {¶ 15} A public-records mandamus claim generally becomes moot when
the public office provides the requested documents. See State ex rel. Striker v.
Smith, 129 Ohio St.3d 168, 2011-Ohio-2878, 950 N.E.2d 952, ¶ 22. A public office
may establish by affidavit that all existing public records have been provided. State
ex rel. Toledo Blade Co. v. Toledo-Lucas Cty. Port Auth., 121 Ohio St.3d 537,
2009-Ohio-1767, 905 N.E.2d 1221, ¶ 15. The attestations in an affidavit may be
rebutted by clear and convincing evidence showing a genuine issue of fact that
additional responsive records exist. See State ex rel. McCaffrey v. Mahoning Cty.
Prosecutor’s Office, 133 Ohio St.3d 139, 2012-Ohio-4246, 976 N.E.2d 877, ¶ 26.
       {¶ 16} Frank has not rebutted the prosecutor’s attestations. Instead, Frank
argues that a writ of mandamus should issue because the prosecutor has previously
“lied” about the documents in his possession. But as we explain in the next section,




                                         5
                             SUPREME COURT OF OHIO




the record does not support this claim. Moreover, Frank has failed to set forth clear
and convincing evidence that the prosecutor is currently withholding responsive
documents. For this reason, we deny the writ of mandamus.
               B. Attorney fees, statutory damages, and court costs
       {¶ 17} The Public Records Act provides for awards of attorney fees,
statutory damages, and court costs under certain circumstances. A court may award
attorney fees if it determines that the public office “acted in bad faith when [it]
voluntarily made the public records available to the relator for the first time after
the relator commenced the mandamus action, but before the court issued any order
concluding whether or not” to grant a writ of mandamus. R.C. 149.43(C)(3)(b)(iii).
That same bad-faith determination will also support an award of court costs. R.C.
149.43(C)(3)(a)(ii). And a person requesting public records “shall” be entitled to
recover an award of statutory damages “if a court determines that the public office
or the person responsible for the public records failed to comply with an obligation
in accordance with [R.C. 149.43(B)].” R.C. 149.43(C)(2); State ex rel. Rogers v.
Dept. of Rehab. & Corr., 155 Ohio St.3d 545, 2018-Ohio-5111, 122 N.E.3d 1208,
¶ 23-30 (statutory damages awarded when court granted writ of mandamus to
compel production of withheld documents); State ex rel. Kesterson v. Kent State
Univ., 156 Ohio St.3d 13, 2018-Ohio-5108, 123 N.E.3d 887, ¶ 22 (although the
mandamus request was rendered moot because the public-records custodian
produced all responsive records, statutory damages were still awarded because the
public-records custodian took an unreasonable length of time to produce those
records).
       {¶ 18} Frank contends that the prosecutor’s conduct throughout this process
entitles him to awards of attorney fees, statutory damages, and court costs. Among
other things, Frank accuses the prosecutor’s repeated assertions that he possessed
no responsive public records before producing the “test” e-mail were lies. Frank
also accuses the prosecutor of engaging in bad faith by forcing Frank to litigate his




                                         6
                                     January Term, 2021




public-records claim in multiple forums to obtain the grand-jury subpoena.1 Based
on our review of the records in question, however, we conclude that they do not fall
within the scope of the Public Records Act.
        {¶ 19} The Public Records Act does not apply to “[r]ecords the release of
which is prohibited by state or federal law.”                 R.C. 149.43(A)(1)(v).          R.C.
2953.52(A)(1) creates a mechanism whereby a person found not guilty of an
offense may petition the court to seal the official records of the case. Sealed records
“shall not be available to any person,” unless a specific exception applies. R.C.
2953.53(D). Any unauthorized disclosure of confidential information subject to
the sealing order is a fourth-degree misdemeanor. R.C. 2953.54(B). For this
reason, “once * * * court records [are] sealed under R.C. 2953.52, they cease[] to
be public records.” State ex rel. Cincinnati Enquirer v. Winkler, 101 Ohio St.3d
382, 2004-Ohio-1581, 805 N.E.2d 1094, ¶ 6, superseded by rule on other grounds
as stated in State ex rel. Parisi v. Dayton Bar Assn. Certified Grievance Commt.,
159 Ohio St.3d 211, 2019-Ohio-5157, 150 N.E.3d 43.
        {¶ 20} “Official records,” for purposes of R.C. 2953.52, means “all records
that are possessed by any public office or agency that relate to a criminal case.”
R.C. 2953.51(D). The scope of this statute is broad. Emphasizing the words “all,”
“any,” and “relate” in the statute, we have held that the definition of “official
records” in R.C. 2953.51(D) “must be read to include each and every record
possessed by every public office or agency that is connected to or has a nexus with
the criminal case.” State v. S.R., 63 Ohio St.3d 590, 595, 589 N.E.2d 1319 (1992),
superseded by statute on other grounds as stated in In re Application to Seal Record
of No Bill, 131 Ohio App.3d 399, 402, 722 N.E.2d 602 (3d Dist.1999).


1. In his merit brief, Frank alleges that he was forced to file a “miscellaneous action in Clermont
County,” and that only after that litigation had concluded and the judgment was appealed to the
Twelfth District Court of Appeals did the prosecutor finally produce the grand-jury subpoena.
However, several pages seem to be missing from Murphy’s affidavit that he submitted as evidence
in this case, including the portions that allegedly address these facts.




                                                7
                            SUPREME COURT OF OHIO




       {¶ 21} The evidence shows that when the prosecutor received a public-
records request for sealed records, ostensibly from a third party (Murphy), he
properly rejected it. At the same time, he carefully qualified his responses. In his
March 21, 2019 e-mail, after stating that there were no responsive “public records”
to Murphy’s request, he added, “This does not preclude the possibility of unlisted
arrests, expunged/sealed records or criminal investigation information with this or
other departments.” And in his April 8 e-mail, the prosecutor expressly suggested
that Murphy “consider O.R.C. 2743.75 ‘Action for denial of access to public
records’ to pursue [the] public records request, prior to filing a mandamus action.”
       {¶ 22} Although sealed records are required to be kept confidential, R.C.
2953.53(D)(1) permits “the person who is the subject of the records” to review the
records “upon written application.” Once the prosecutor realized that Murphy was
acting on behalf of Frank—the subject of the sealed records—the prosecutor treated
Murphy’s request as an R.C. 2953.53(D)(1) application, and produced the records.
       {¶ 23} In sum, the prosecutor did not act in bad faith, withhold records
subject to disclosure under the Public Records Act, or unreasonably delay
producing the records. Because the prosecutor did not breach any obligation under
the Public Records Act, we deny Frank’s request for awards of attorney fees,
statutory damages, and court costs.
                                 III. Conclusion
       {¶ 24} Based on the foregoing, we deny the writ of mandamus, and we deny
Frank’s request for awards of attorney fees, statutory damages, and court costs.
                                                                       Writ denied.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Murphy Landon Jones, P.L.L.C., and Kevin L. Murphy, for relator.




                                         8
                            January Term, 2021




       D. Vincent Faris, Clermont County Prosecuting Attorney, and G. Ernie
Ramos Jr. and Jeannette E. Nichols, Assistant Prosecuting Attorneys, for
respondent.
                           _________________




                                     9